 INTERNATIONAL LONGSHOREMEN'S ASSOCIATIONInternational Longshoremen's Association and NewYork Shipping Association, Inc. and Dolphin For-warding, Inc. and San Juan Freight Forwarders, Inc.Cases 2-CC-1364, 2-CE-75, and 2-CC-1365May 30, 1978DECISION AND ORDERBY CHAIRMAN FANNIN(G AND MEMBERS JENKINSAND MURPHYUpon charges duly filed by Dolphin Forwarding,Inc. (Dolphin), and San Juan Freight Forwarders,Inc. (San Juan), against the International Longshore-men's Association (ILA) and the New York ShippingAssociation, Inc. (NYSA), the General Counsel ofthe National Labor Relations Board, by the RegionalDirector for Region 2, on March 10, 1976, issued andserved on the parties an order consolidating cases,consolidated complaint, and notice of hearing.The complaint alleges that the ILA has threatened,coerced, and restrained NYSA and its employer-members to cease doing business with Dolphin andSan Juan, in violation of Section 8(b)(4)(ii)(B) andSection 8(e) of the Act by maintaining, giving effectto, and enforcing certain contracts and agreementsbetween them with respect to the business operationsof the Charging Parties.Respondents in their answers set forth various af-firmative defenses. The General Counsel moved tostrike. Administrative Law Judge Henry J. Jalettegranted the General Counsel's motion. A hearingwas begun and the Administrative Law Judge re-fused to hear evidence concerning these defenses.Thereafter the parties entered into a stipulationand moved to transfer this proceeding directly to theBoard for findings of fact, rulings on exceptions torulings on motions, objections and offers of proof,conclusions of law, and the issuance of a decisionand order. The parties waived the making of findingsof fact and conclusions of law and issuance of a deci-sion by the Administrative Law Judge. The partiesalso agreed that the charges, consolidated andamended complaints, notice of hearing, answers andamended answers, transcript, motions and rulingsthereon, and exhibits and rejected exhibits constitutethe entire record in this proceeding.By order dated January 4. 1978, the Board ap-proved the stipulation and transferred the proceed-ings to itself. All parties filed briefs and the GeneralCounsel filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the stipulation, thebriefs, and the entire record and hereby makes thefollowing:FINDINGS OF FACTI JURISDICTIONDolphin maintains its principal office and place ofbusiness in Hanover, Massachusetts. San Juan's of-fice and principal place of business, on the mainlandof the United States, is located in New York City.Both have used inland facilities located within a 50-mile radius of the Port of New York. In the operationof their businesses, Dolphin and San Juan, re-spectively, annually derive gross revenues in excessof $500,000. of which more than $50,000 is derivedfrom shipments in interstate commerce directly fromvarious States of the United States to the Common-wealth of Puerto Rico.Respondent NYSA has its principal office in NewYork City and is an incorporated association of em-ployer-members who are engaged in various opera-tions involved in the shipment of general cargo be-tween the Port of New York and foreign countries orother States and territories of the United States. Em-ployer-members of NYSA annually carry cargo ininterstate and foreign commerce valued in excess of$1 million. Dolphin, San Juan, and NYSA are en-gaged in commerce within the meaning of Section2(6) and (7) of the Act. We find it will effectuate thepurposes of the Act to assert jurisdiction herein.II THE IUNFAIR LABOR PRACTICESA. Background iDolphin and San Juan both consolidate goodsfrom various customers for seaborne shipment bycontainer. Steamship companies provide them withcontainers. They in turn solicit customers who wishto ship less-than-container-load cargo between thePort of New York and Puerto Rico. The customertransports the goods to the consolidator's facility,where they are consolidated with those of other cus-tomers and stuffed into containers. The consolidatortransports the containers to the steamship compa-nies' vessels for shipment to Puerto Rico. BothI For a comprehensive discussion of containerization. consolidation.NY SA and ILA bargaining history, and the resultant Rules on Containerssee Internatmri,nl longishoremen'i Ass,ilarion. A FL CIO (C'onvolidaed Ex-prei,. In, i 221 NLRB 956 ( 1971). enfd 537 F 2d 706 (C.A. 2. 1976). certdenied 429 U.S. 1041 (1977). rehearing denied 430 U.S. 911 (19771 IhereinConex).236 NLRB No. 42525 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCharging Parties lease the necessary space and sub-contract the labor in order to perform the consolida-tion.Since 1959, NYSA and ILA have negotiated vari-ous collective-bargaining agreements and supple-ments regarding the use and handling of containers,known as the Rules on Containers. Briefly, theseRules require that any containers owned or leased byemployer-members which contain less than trailerload, or consolidated full container loads, that origi-nate or terminate within a 50-mile radius of the Portof New York must be "stripped" and "stuffed" byILA labor. Employer-members agree not to supplycontainers to consolidators who fail to comply, andeach violation is punishable by a fine of $1,000 percontainer.The Charging Parties have always used facilitieslocated within 50 miles of the port to strip and stuffcontainers. Neither has used ILA labor.2Beginningon August 27, 1974, and continuing through January23, 1975, Respondents, through their agents, finedthe steamship companies used by the Charging Par-ties approximately $47,000. The fines were levied be-cause of the Charging Parties' failure to comply withthe Rules. Consequently, the steamship companiesinvolved informed the Charging Parties that theywould no longer furnish them containers or spaceaboard their vessels. Dolphin and San Juan movedtheir operations to Jacksonville, Florida, a port notsubject to the Rules, and filed the charges in thisproceeding.B. Analvsis and FindingsWe find, based on the record as a whole, that Re-spondent ILA violated Section 8(b)(4)(ii)(B) and Re-spondents ILA and NYSA violated Section 8(e) ofthe Act. It is clear that our decision in Conex is con-trolling. The Conex case involved the identical Re-spondents and dealt with the same Rules on Contain-ers. The charging parties in Conex were alsoconsolidating companies engaged in off-pier strip-ping and stuffing of containers. In that case we heldthat the Rules were not valid work-preservationclauses in that traditionally the off-pier stuffing andstripping of containers was performed by consolidat-ing companies and not longshoremen. Since the workwas not traditional longshore work and had neverbeen performed by longshoremen, the Rules whichrequired the shipping companies to stop doing busi-ness with consolidators did not have a lawful work-preservation object. Therefore the Rules and the en-ti)uring 1973 and 1974 San Juan did have 80 percent of its containersemptied and reloaded upon arrival at the pier by 11.A labor.forcement thereof violated Sections 8(a)(4)(ii)(B) and8(e). No legal distinction can be drawn between Co-nex and this case and the few factual differences arewithout legal significance.3Accordingly we reject the affirmative defensesraised by Respondents, which in effect are nothingmore than motions for reconsideration of our deci-sion in Conex. However, Respondents have raisedcertain defenses with which we did not deal in Co-nex: these we now address:I. Dolphin and San Juan wvere subcontractors of thesteamship companies. Respondents contend that thereis some form of subcontractual relationship, albeit anebulous one, between the Charging Parties and thesteamship companies. The object of this relationshipwas to circumvent the Rules on Containers.There is no evidence in the record to lend theslightest credence to this contention. The testimonyof the Charging Parties' officers is that they are ex-actly what they hold themselves out to be-indepen-dent consolidators. Both solicit customers and main-tain offices. The only relationship they have with thesteamship companies is limited to use of their con-tainers and purchase of space aboard their vessels.We therefore find this defense without merit.2. The 8(e) charge is time barred: Respondents con-tend that Dolphin voluntarily ceased shipmentsthrough the Port of New York in December 1974.Dolphin filed the charge alleging an 8(e) violation onMay 6, 1975. Therefore, Respondents submit thatthere could be no attempted enforcement of theRules against Dolphin once they left New York,hence the charge filed in May is time barred by the6-month statute of limitations contained in Section10(b) of the Act.Respondents have not denied that the last enforce-ment or reaffirmation of the Rules occurred on Janu-ary 23, 1975, well within the 10(b) period.4It is thedate of reaffirmation of the 8(e) contract that is rele-vant; consequently, when Dolphin moved its opera-tions to Florida is of no moment.53. I.C.C. permits. Respondents argue that theCharging Parties are conducting business withoutbeing properly licensed by the Interstate CommerceCommission, and, therefore, are not entitled to availthemselves of the Board's processes. That contention3 Here. unlike the charging parties in (one.r Dolphin and San Juan havenever used their own employees to strip and stuff containers, Also, while thecharging parties in Cones did, at various times. have their containers strip-ped and restuffed at the pier. it does not appear this was done as extensivelyas it has been by San Juan.4 International Organzarion of Masters. Mates and Pilots, AFl (10 (Sea-train Lines. In.). 220 NLRB 164 (1975)ILA additionally argues that. because the Rules. In one form or another.have been in effect since 1959, the Charging Parties are estopped fromraising their validits The fact remains that, at least regarding the ChargingParties. thes were only recently enforced.526 INTERNATIONAL LONGSHOREMEN'S ASSOCIATIONis irrelevant. It is our duty to administer the NationalLabor Relations Act. In that regard we have madethe requisite jurisdictional findings. There is no indi-cation that the Rules were intended to, or do, protectthe parties from the effect of any violations of otherstatutes or that enforcement of the National LaborRelations Act, in this context, conflicts with enforce-ment of any regulations or laws administered byother agencies. In any event, Respondents' recourseproperly would be through such other agency, notactions unlawful under the'National Labor RelationsAct.C. ConclusionsWe find that the purpose of the Rules on Contain-ers was to force or require employer-members ofNYSA to cease or refrain from handling, transport-ing, or selling cargo space to consolidators who re-fused to use ILA labor to perform consolidation.Therefore, we find that by maintaining, giving effectto, and enforcing the contracts and agreementsknown as the Rules on Containers, as set forth in thememorandum of understanding, executed on orabout June 21, 1974, Respondent NYSA and Re-spondent ILA violated Section 8(e) of the Act.We also find that Respondent ILA by fining thesteamship companies, in accordance with the Ruleson Containers, threatened, restrained, and coercedRespondent NYSA and its employer-members toforce those persons engaged in commerce to ceasedoing business with Dolphin and San Juan, andthereby violated Section 8(a)(4)(ii)(B) of the Act.111 THE REMEDYHaving found that Respondent ILA and Respon-dent NYSA have engaged in unfair practices in vio-lation of Section 8(e), and that Respondent ILA hasengaged in unfair labor practices in violation of Sec-tion 8(b)(4)(ii)(B) of the Act, we shall order that eachRespondent cease and desist from the proscribedconduct and take certain affirmative action which wefind necessary to remedy and remove the effects ofthe unfair labor practices and to effectuate the poli-cies of the Act.CONCL.USIONS O: LAWi. New York Shipping Association, Inc., DolphinForwarding, Inc., and San Juan Freight Forwarders,Inc., are employers engaged in commerce within themeaning of Section 2(2) and (6) of the Act.2. International Longshoremen's Association,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3. By maintaining, giving effect to, and enforcingthe contracts and agreements known as the Rules onContainers between ILA and NYSA to the extentand in the manner said contracts and agreementshave been found to be unlawful herein, RespondentsILA and NYSA have engaged in unfair labor prac-tices within the meaning of Section 8(e) of the Act.4. By threatening to assess and by assessing liqui-dated damages as provided in the above-describedagreements, thereby threatening, restraining, andcoercing Respondent NYSA, or any of its employer-members, with an object being to force those personsengaged in commerce to cease doing business withDolphin Forwarding, Inc., or San Juan Freight For-warders, Inc., Respondent ILA has engaged in unfairlabor practices within the meaning of Section8(b)(4)(ii)(B) of the Act.5. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that:A. Respondent Union, International Longshore-men's Association, AFL-CIO, New York, NewYork, its officers, agents, and representatives, shall:I. Cease and desist from:(a) Maintaining, giving effect to, and enforcingthe contracts and agreements known as the Rules onContainers between ILA and NYSA to the extentand in the manner said contracts and agreementshave been found to be unlawful herein, or any othercontract or agreement, express or implied, wherebyNYSA, on behalf of its employer-members, agrees tocease or refrain from doing business with any otherperson in violation of Section 8(e) of the Act.(b) Threatening, coercing, or restraining NYSA,or any of its employer-members, or any other personengaged in commerce or in an industry affectingcommerce, where an object thereof is to force or re-quire such persons to cease doing business with Dol-phin Forwarding. Inc., or San Juan Freight Forward-ers, Inc.2. Take the following affirmative action which isfound necessary to effectuate the policies of the Act:(a) Notify its members who are employed by em-ployer-members of NYSA that Respondent Unionhas no objections to loading or unloading containersthat have been stuffed or are to be unstuffed by em-ployees or agents of Dolphin Forwarding, Inc., orSan Juan Freight Forwarders, Inc.527 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Notify all its members who are employed byemployer-members of NYSA that any previous in-structions, requests, or appeals made by RespondentUnion to strip and restuff containers stuffed or to beunstuffed by Dolphin Forwarding, Inc., or San JuanFreight Forwarders, Inc., have been withdrawn andare to have no force or effect.(c) Notify all its members that any and all of theparagraphs contained in the contracts and agree-ments known as the Rules on Containers negotiatedby and between ILA and the Council of NorthAmerican Shipping Associations on behalf of NYSAwhich limit, restrain, restrict, tax, or prohibit han-dling, in the customary manner, containers that havebeen stuffed or are to be unstuffed by Dolphin For-warding, Inc., or San Juan Freight Forwarders, Inc.,have been found to be void and unenforceable withrespect to Dolphin Forwarding, Inc., and San JuanFreight Forwarders, Inc.(d) Post at its business offices, meeting halls, andall dispatch halls copies of the attached noticemarked "Appendix A." 6Copies of said notice, onforms provided by the Regional Director for Region2, after being duly signed by a representative of Re-spondent Union, shall be posted by RespondentUnion immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including the dispatch hallsand all places where notices to members are custom-arily posted. Reasonable steps shall be taken by Re-spondent Union to insure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Order,what steps Respondent Union has taken to complyherewith.B. Respondent New York Shipping Association.Inc., New York, New York, its officers, agents, suc-cessors, and assigns, shall:I. Cease and desist from maintaining, giving effectto, and enforcing the contracts and agreementsknown as the Rules on Containers between 11 A andNYSA to the extent and in the manner said contractsand agreements have been found to be unlawfulherein, or any other contract or agreement, expressor implied, whereby NYSA, on behalf of its eim-ployer-members. agrees to cease or refrain fromdoing business with any other person in violation ofSection 8(e) of the Act.2. Take the following affirmative action which isfound necessary to effectuate the policies of the Act:(a) Notify all its employer-members that any pre-vious instructions, requests, or appeals which Re-spondent NYSA may have made against loadingcontainers that have been stuffed or are to be un-stuffed by Dolphin Forwarding, Inc., or San JuanFreight Forwarders, Inc., are to be withdrawn and tohave no force or effect.(b) Notify all its employees and employer-mem-bers that it has no objection to their loading, unload-ing, or otherwise handling containers that have beenstuffed or are to be unstuffed by Dolphin Forward-ing, Inc., or San Juan Freight Forwarders, Inc.(c) Notify all its employer-members that any andall provisions of the contracts and agreements knownas the Rules on Containers which have been negoti-ated between ILA and the Council of North Ameri-can Shipping Associations on behalf of NYSA whichrestrain, restrict, limit, tax, or prohibit handling, inthe customary manner, containers that have beenstuffed, or are to be unstuffed, by Dolphin Forward-ing, Inc., or San Juan Freight Forwarders, Inc., havebeen found to be void and unenforceable with re-spect to Dolphin Forwarding, Inc., and San JuanFreight Forwarders, Inc.(d) Mail to each of its employer-members andpost at its main office in New York, New York, andat each area office copies of the attached noticemarked "Appendix B" 7 Copies of said notice, onforms provided by the Regional Director for Region2, after being duly signed by Respondent NYSA'srepresentative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employer-mem-bers are customarily posted. Reasonable steps shallbe taken by Respondent NYSA to insure that saidnotices are not altered, defaced, or covered by anyother material.(e) Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Order,what steps Respondent NYSA has taken to complyherewithi hi the eent that this Order is enforced bh a Judgment of a UnitedStales Court of1 Appeals. the words in tile notice reading "Posted by Orderof the National I.abot Relations Board" shall read "Posted Pursuant to aJudgment of the lnited Statees Court of Appeals Enrforcing an Order tof theNational Labor Relations Board."See fn. 6, upranAPPENDIX ANoiicr To MEMBERSPos ii) nBY ORDI)R OF IT HlNAIJONAL LABOR REL.ATIONs BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found thatwe violated the law by committing unfair labor prac-tices. Accordingly, we will post this notice and keepthe promise made herein.528 INTERNATIONAL LONGSHOREMEN'S ASSOCIATIONWE WILL NOT enter into, maintain in effect.give effect to, invoke, or in any manner or byany means enforce the contracts and agreementsknown as the Rules on Containers, rules 1, 2, 7,and 9 as set forth in the memorandum of under-standing executed on or about June 21, 1974. orany other contract or agreement, express or im-plied, whereby New York Shipping Association.Inc., on behalf of its employer-members, or theCouncil of North America Shipping Associa-tions, on behalf of the New York Shipping Asso-ciation, Inc., agrees to cease or refrain fromdoing business with any other person in viola-tion of Section 8(e) of the Act.WE WILL NOT threaten, coerce, or restrain NewYork Shipping Association, Inc., or its em-ployer-members, or any other person engaged incommerce or in an industry affecting commerce.by threatening or refusing to handle or by taxingor requiring the payment of money. or by anyother means, where an object thereof is to forceor require any of the member companies of theNew York Shipping Association, Inc.. or anyother person, to cease using, selling, handling,transporting, or otherwise dealing in the productof any producer, processor, or manufacturer, orto cease doing business with Dolphin Forward-ing, Inc, or San Juan Freight Forwarders, Inc.WE WILL and do hereby notify our members.and other individuals employed by the NewYork Shipping Association. Inc., or any of itsemployer-members, that we have no objectionto their loading, unloading, or otherwise han-dling containers received from, or to be forward-ed to, Dolphin Forwarding, Inc.. or San JuanFreight Forwarders. Inc.WE WIL.L and do hereby, cancel and withdrawany orders and instructions given to our mem-bers and any other individuals to strip and res-tuff containers stuffed or to be unstuffed by theemployees of Dolphin Forwarding, Inc., or SanJuan Freight Forwarders, Inc.WE Wi L and do hereby notify all our mem-bers that any and all of the paragraphs con-tained in the contracts and agreements knownas the Rules on Containers negotiated by andbetween ILA and the Council of North AmericaShipping Associations on behalf of NYSAwhich limit, restrain, restrict, tax, or prohibithandling, in the customary manner. containersthat have been stuffed or are to be unstuffed byDolphin Forwarding, Inc., or San Juan FreightForwarders, Inc., are void and unenforceable.INTERNATIONAL LONGSHOREMEN'S ASSO IA-TION, AFL CIOAPPENDIX BNoI ICEPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo EMrPLOYEES AND ALL EMPILOYER-MEMBERS OF THENiw YORK SHIPPING ASSOCIATION. INC.:The National Labor Relations Board has foundthat we violated the law by committing unfair laborpractices. Accordingly, we will post this notice andkeep the promises made herein.Wie wll Nl. o enter into, maintain in effect,give effect to, invoke, or in any manner or byany, means enforce the contracts and agree-ments, known as the Rules on Containers, rules1,2, 7, and 9 as set forth in the memorandum ofunderstanding executed on or about June 21,1974. or any other contract or agreement, ex-press or implied, whereby New York ShippingAssociation. Inc., on behalf of employer-mem-bers, of the Council of North America ShippingAssociations, on behalf of New York ShippingAssociation, Inc., agrees to cease or refrain fromdoing business with any other person in viola-tion of Section 8(e) of the Act.WE WILL and do hereby cancel and withdrawany orders and instructions given to our em-ployer-members, employees, or any other indi-vidual to strip and restuff containers stuffed orto be unstuffed by the employees of DolphinForwarding, Inc., or San Juan Freight Forward-ers, Inc.WE WiiL. and do hereby notify all our employ-ees and employer-members that we have no ob-jection to their loading, unloading, or otherwisehandling containers that have been stuffed orare to be unstuffed by Dolphin Forwarding,Inc., or San Juan Freight Forwarders, Inc.WE WILL and hereby do notify all our em-ployer-members that any and all provisions ofthe contracts and agreements known as theRules on Containers which have been negotiat-ed between ILA and the Council of NorthAmerica Shipping Associations on our behalfwhich restrain, restrict, limit, tax, or prohibithandling, in the customary manner, containersthat have been stuffed, or are to be unstuffed, byDolphin Forwarding, Inc., and San Juan FreightForwarders. Inc., are void and unenforceable.NEW YORK SHIPPING ASSO.IATION. INC529